Citation Nr: 1025359	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for the cause of death 
of the Veteran and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The late Veteran had honorable active service in the United 
States Army from November 1968 to August 1971, which included a 
tour of duty in the Republic of Vietnam.  He was in receipt of 
the Purple Heart medal.  The appellant is the Veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010, the appellant presented hearing testimony before 
the undersigned Veterans Law Judge at the RO.  The transcript of 
the hearing is associated with the claims file.  

Additional evidence from the appellant was received at the Travel 
Board hearing and accompanied by a waiver of her right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 
20.1304(c).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue on 
appeal.        

It is further noted that additional evidence has been submitted 
by the appellant since the Travel Board hearing; it was not 
accompanied by waiver.  However, because the appellant's claim is 
being reopened and remanded for further evidentiary development 
for reasons explained below, there is no prejudice to the 
appellant in proceeding to evaluate her claim.  

The issue of entitlement to dependency and indemnity 
compensation benefits (DIC) under the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death 
has been raised by the record, but has not been 
adjudicated by the RO.  See the January 2010 Travel Board 
hearing transcript, p. 14.  The Board does not yet have 
appellate jurisdiction over it, and it is referred to 
the RO for appropriate action.  

The reopened issue of entitlement to service connection for the 
cause of death of the Veteran is herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.



FINDINGS OF FACT

1.  In an unappealed July 2004 rating decision, the RO determined 
that new and material evidence sufficient to reopen the 
appellant's claim of service connection for cause of death had 
not been submitted.   The RO explained that the evidence of 
record showed no link between the Veteran's service-connected 
disability of PTSD and his cause of death, coronary 
atherosclerosis, adding that the evidence neither related to an 
unestablished fact necessary to substantiate the claim nor raised 
a reasonable possibility of substantiating the claim.      

2.  The July 2004 RO rating decision was not appealed, and is 
therefore final.

3.  Evidence received subsequent to the July 2004 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim.


CONCLUSION OF LAW

1.  The July 2004 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  

2.  New and material evidence has been presented, and the claim 
of entitlement to service connection for the cause of death of 
the Veteran is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 
(2009).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

For reasons explained in greater detail below, the Board finds 
the appellant's claim to be reopened by way of the submission of 
new and material evidence.  Thus, with respect to the request to 
reopen the appellant's previously disallowed claim, the Board 
finds that any possible errors on the part of VA that may exist 
in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim is being remanded to the RO for 
additional notice and development.  Thus, no discussion regarding 
VA's fulfillment of its duties to notify and assist in the 
reopened claim is necessary at this time. 


II.  New and Material Evidence

As a preliminary matter, the Board notes that the appellant's 
current claim seeking entitlement to service connection for the 
Veteran's cause of death is based upon the same factual bases as 
her previous claim, which was last denied in the final July 2004 
rating decision.  As a result, it is appropriate for the Board to 
consider this claim as a request to reopen the previously denied 
claim.  See Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

A review of the record reveals that the RO determined that new 
and material evidence sufficient to reopen the claim had been 
presented and reopened the appellant's claim on such basis.  
However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for 
the Board to consider the issue of new and material evidence 
regardless of the RO's determination as to that issue.  The Board 
may not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and before the Board may 
reopen such a claim, it must so find. 

In the present case, the appellant's request to reopen her 
previously disallowed claims was filed in 2004.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision- makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009). 

If the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening a claim, unless 
it is inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant initially filed a claim for service connection for 
the cause of death of the Veteran in July 2003, and the RO denied 
the claim, in the September 2003 rating decision.  The RO denied 
the claim on the bases that service records were silent for 
diagnosis or treatment of coronary atherosclerosis (coronary 
artery disease) or related conditions, the Veteran's coronary 
artery disease was first shown more than thirty years after 
service, and there was no relationship to service shown or 
otherwise indicated.  Because the appellant received notification 
of the rating decision and her appellate rights in September 2003 
and did not appeal the decision, the September 2003 rating 
decision is final unless new and material evidence is received.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  

In October 2003, the appellant requested to reopen her previously 
disallowed claim.  The RO denied the claim, in the July 2004 
rating decision, upon determining that new and material evidence 
sufficient to reopen the appellant's claim of service connection 
for cause of death had not been presented.   The RO explained 
that the evidence of record showed no link between the Veteran's 
service-connected disability of PTSD and his cause of death, 
coronary atherosclerosis, adding that the evidence neither 
related to an unestablished fact necessary to substantiate the 
claim nor raised a reasonable possibility of substantiating the 
claim.   The appellant received notification of the rating 
decision and her appellate rights in July 2004; however, she did 
not appeal the decision.  Thus, the July 2004 rating decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  

The pertinent evidence of record at the time of the July 2004 
rating decision included the Veteran's service treatment records, 
the DD Form 214, the Veteran's death certificate, the coroner's 
report, the post-mortem examination report, and VA and private 
post-service treatment records.    

The pertinent evidence associated with the claims folder since 
the July 2004 denial of the request to reopen consists of 
additional treatment records, the January 2010 Travel Board 
hearing transcript, a letter dated January 2010 from the coroner, 
an amended death certificate, medical articles regarding heart 
disease, Agent Orange, PTSD, and heart disease, and additional 
written statements submitted by the appellant and/or her 
representative.    

After careful review of the evidence received since the July 2004 
rating decision, the Board finds that it qualifies as new and 
material evidence and is, therefore, sufficient to reopen the 
claim.  In particular, the Board notes the Senior Deputy Coroner 
of San Luis Obispo County Sheriff's department wrote, in a 
January 2010 letter, that he had amended the Veteran's death 
certificate to reflect that the Veteran's PTSD and Parkinson's 
Disease were significant conditions contributing to death but not 
resulting in the underlying cause.  The amended death certificate 
is of record and reflects such changes.  This evidence is 
presumed credible for the purpose of reopening the appellant's 
claim.  The evidence considered by VA at the time of the July 
2004 rating decision showed no link between the Veteran's PTSD 
and the cause of his death.    
     
Thus, in summary, the evidence associated with the claims folder 
since the July 2004 denial may be considered new because it was 
not before VA at the time of that decision.  In addition, the 
evidence discussed above is also material because it does relate 
to a previously unestablished fact necessary to substantiate the 
appellant's claim.  Specifically, this evidence shows that the 
Veteran's service-connected disability of PTSD has been listed as 
a significant condition contributing to the death of the Veteran 
but not resulting in the underlying cause.  Accordingly, because 
the Board has determined that new and material evidence has been 
presented, the appellant's claim of entitlement to service 
connection for the cause of death of the Veteran is reopened.  
However, as will be explained below, additional development is 
needed before the Board may proceed to decide the merits of the 
claim.     

ORDER

New and material evidence has been presented, and the appellant's 
claim of entitlement to service connection for cause of death is 
reopened.  


REMAND

For reasons explained above, the Board has now found the 
appellant's claim of service connection for cause of death of the 
Veteran to be reopened by way of the submission of new and 
material evidence.  After careful review of the evidence, 
however, the Board also finds that additional development is 
needed before the Board may proceed to evaluate the merits of the 
claim.  

The appellant contends that the cause of the Veteran's death, 
heart disease, was caused or aggravated by his PTSD (or treatment 
related thereto) or, in the alternative, that his heart disease 
was related to presumed herbicide exposure related to his service 
in the Republic of Vietnam.  

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Based on 
the record, VA must consider whether service connection for the 
cause of death of the Veteran is warranted, to include on the 
basis that it was secondary to PTSD or due to presumed herbicide 
exposure.  

In light of the Board's finding that the appellant has presented 
new and material evidence sufficient to reopen the previously 
disallowed claim, the Board finds that a medical opinion based on 
review of the claims folder is warranted in connection with the 
claim.  38 C.F.R. § 3.159(c)(4).  

Also, because this claim is being remanded for the reasons 
explained above, the Board finds that a VCAA notice letter that 
includes the elements outlined in Hupp v. Nicholson, 21, Vet. 
App. 342 (2007) should be sent to the appellant on remand.  No 
such notice is currently included in the claims folder.       

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a VCAA notice letter 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to substantiate the claim for 
entitlement to service connection for the 
cause of the Veteran's death as outlined by 
the Court in Hupp v. Nicholson, 21 Vet App 
342 (2007).  Specifically, the appellant 
should be informed of the conditions for 
which the Veteran was service-connected at 
the time of his death, an explanation of the 
evidence and information required to 
substantiate a DIC claim based on each 
previously service-connected condition, and 
an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service- 
connected.

2.  After the above action has been 
accomplished, arrange for a supplemental 
opinion from an appropriate medical 
professional(s) regarding the appellant's 
claim for the cause of death of the Veteran.  
The claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction with 
the opinion.  

a.  Based on review of the claims folder, the 
examiner should state whether it is at least 
as likely as not (i.e., to at least a 50 
percent degree of probability) that the 
coronary atherosclerosis which was the 
immediate cause of the Veteran's death was 
either caused or aggravated by his service-
connected PTSD; or whether such causation or 
aggravation relationship is unlikely (i.e., a 
probability of less than 50 percent.)

b.  Based on review of the claims folder, the 
examiner should state whether it is at least 
as likely as not (i.e., to at least a 50 
percent degree of probability) that the 
coronary atherosclerosis which was the 
immediate cause of the Veteran's death was 
initially manifested in or caused by service; 
or was manifested during the first year after 
separation from service; or was caused by 
presumed exposure to herbicide agents in 
Vietnam; or whether such a relationship to 
service, manifestation in the first post-
service year, or causation by herbicides is 
unlikely (i.e., a probability of less than 50 
percent.)

c.  The examiner should discuss evidence 
contained in the Veteran's service treatment 
records, post-service lay and medical 
evidence, the amended death certificate and 
January 2010 letter from the coroner, and any 
relevant medical principles in support of his 
or her conclusions.  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

e.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

f.  Note:  The service-connected disability 
will be considered as the principal (primary) 
cause of death when such disability, singly or 
jointly with some other condition, was the 
immediate or underlying cause of death or was 
etiologically related thereto.  

g.  Note:  The contributory cause of death is 
inherently one not related to the principal 
cause.  In determining whether the service-
connected disability contributed to death it 
must be shown that it contributed 
substantially or materially; that it combined 
to cause death; that it aided or lent 
assistance to the production of death.  It is 
not sufficient to show that it casually shared 
in producing death, but rather it must be 
shown that there was a causal connection.  

h.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes relating 
to guesses or judgment based upon speculation, 
the reviewer/examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

3.  After the above development has been 
accomplished to the extent possible, the 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
provided with a Supplemental Statement of the 
Case and given an appropriate period of time 
for response.  The case should then be 
returned to the Board, if in order.  

The purpose of this remand is to obtain additional development 
and ensure due process.  The Board does not intimate a decision, 
either favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


